GIDEON, J.
(dissenting).
It is quite apparent from the policy in question in this action that it was the object and intention of the applicant, Anderson, to provide for the payment to his beneficiary, in the event of his death by accident, of the amount provided for and stipulated in such policy. The policy purports to be an “industrial policy providing indemnity for loss of life, limb, limbs, sight, or time by accidental means and for loss of time by sickness. ’ ’ Two distinct elements of loss are mentioned in the caption of the policy. If the construction contended for *104by the company is to be adopted, then I submit that the provisions of section 6 of the “agreements” nullify not only the spirit, but to a large extent, the provisions of the contract in the policy, wherein it is provided that the insurance is against the effects of bodily injuries, etc. It is provided in said section 6 that “strain of the back shall be considered as resulting from sickness,” and if a man dies from blood poison induced by injury, and is not permitted to recover, it would be just as logical to hold that if the insured had fallen from the front steps of the Capitol building and severely strained his back, and that thereafter, within two days, as a result of such strain he had died, his beneficiary could not recover because “strain of the back” is to be construed as sickness and not as an accident. No such limitation upon the right to recover was ever in the minds of the parties at the time the policy was issued.
In Jennings v. Brotherhood Acc. Co., 44 Colo. 68, 96 Pac. 982, 18 L. R. A. (N. S.) 109, 130 Am. St. Rep. 109, it is said:
"The intention of the parties to a contract of insurance is indemnity, and this intention is to he kept in view and favored in construing its provisions. Having indemnity for its object, a policy of insurance is to be construed liberally to that end, and for this reason conditions and provisos therein will be strictly construed against the insurers, because their object is to limit the scope and defeat the purpose of the principal contract.”
See, also, 2 Elliott, Contracts, section 1508.
The construction of section 6 of the agreements attached to the policy in question here contended for by Mr. Justice Mc-CARTY, in my opinion, gives effect to all of the terms of the policy, whereas, as I view the matter, any other construction will, in a measure, render the provisions of the policy under the accident indemnities nugatory and of no effect.
I therefore join Mr. Justice McCARTY in his dissent.